Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0148930 by Beylich et al. (Beylich).
In regard to claim 1, Beylich teaches an ion exchanger (Figure 5, Figure 6; [0059]-[0073]).  Beylich teaches a case (Figure 5; Figure 6; compensation container 20; [0059]-[0073]) including a case body (Figure 5; Figure 6; base part 30, cover part 32; [0059]-[0073]) that has an opening open upward (Figure 5; Figure 6; receptacle opening 60; [0059]-[0073]) and further 
Beylich teaches a cartridge (Figure 5; Figure 6; exchanger cartridge 24; [0059]-[0073]) detachably attached to the case through the opening wherein the cartridge includes a circumferential wall (Figure 5; Figure 6; jacket 74; [0059]-[0073]), a top wall (Figure 5; Figure 6; pressure disk 70; [0059]-[0073]), a lower opening (Figure 5; Figure 6; inlet openings 80; [0059]-[0073]), and a porous body (Figure 5; Figure 6; cartridge bottom with inlet openings 78; [0059]-[0073]) and accommodates an ion exchange resin (Figure 5; Figure 6; ion exchange granules 73; [0059]-[0073]). 
Beylich teaches the porous body closes the lower opening of the cartridge (Figure 5; Figure 6; cartridge bottom with inlet openings 78, exchanger cartridge; [0059]-[0073]); capable of allowing coolant to pass through while not allowing the ion exchange resin to pass through. 
Beylich teaches a discharge hole formed in at least one of the top wall of the cartridge or a portion of the circumferential wall of the cartridge that is opposed to an inner circumferential surface of the case body (Figure 5; Figure 6; outlet openings 76; [0059]-[0073]); capable of allowing air inside the cartridge to be discharged out of the cartridge. 
In regard to claim 2, Beylich teaches an annular sealing portion (Figure 5; Figure 6; receptacle socket 58, sealing groove 64, annular seal 66; [0059]-[0073]) is arranged between the inner circumferential surface of the case body and an outer circumferential surface of the circumferential wall of the cartridge (Figure 5; Figure 6; [0059]-[0073]).  Beylich teaches the . 
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/233134 by Hobmeyr et al. (Hobmeyr).
In regard to claim 1, Hobmeyr teaches an ion exchanger (Figure 1-5 and 8; abstract; [0024]-[0036]).  Hobmeyr teaches a case (Figure 1-5 and 8, coolant tank 4; abstract; [0024]-[0036]) including a case body (Figure 1-5 and 8, coolant tank 4; abstract; [0024]-[0036]) that has an opening open upward (Figure 1-5 and 8, aperture 10; abstract; [0024]-[0036]) and further including at a lower portion and an inflow portion (Figure 1-5 and 8, coolant inlets 6; abstract; [0024]-[0036]); capable of allowing coolant flow into the case body.  Hobmeyr teaches an outflow portion (Figure 1-5 and 8, coolant outlets 8; abstract; [0024]-[0036]); capable of allowing coolant flow out of the case body.  
Hobmeyr teaches a cartridge (Figure 1-5 and 8, cartridge assembly 12; abstract; [0024]-[0036]) detachably attached to the case through the opening wherein the cartridge includes a circumferential wall (Figure 1-5 and 8, housing 18; abstract; [0024]-[0036]), a lower opening (Figure 1-5 and 8; housing inlet 25; [0024]-[0036]), and a porous body (Figure 1-5 and 8; porous cover 27 over housing inlet 25; [0024]-[0036]; [0028]) and accommodates an ion exchange resin (Figure 1-5 and 8; abstract; [0024]-[0036]). 
Hobmeyr teaches the porous body closes the lower opening of the cartridge (Figure 1-5 and 8; abstract; [0024]-[0036]); capable of allowing coolant to pass through while not allowing the ion exchange resin to pass through. 

In regard to claim 3, Hobmeyr teaches the discharge hole is closed by a porous member having multiple pores that are smaller than the discharge hole (Figure 1-5 and 8; porous member 27 and outlet window 20; [0028]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KARA M PEO/Primary Examiner, Art Unit 1777